Citation Nr: 0323655	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-27 898	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left leg varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a February 2003 decision, the Board addressed and resolved 
additional issues in appellate status, but noted that the 
issue listed on the front page of this decision would be 
undergoing additional development.  In a March 2003 rating 
decision, the Board's decision was implemented.  


REMAND

As previously noted in the Board's February 2003 decision, 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  First, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

In this case, in April 2001, the veteran was issued a letter 
which included discussion of VCAA, but the issue subject to 
this remand was not specifically addressed.  Accordingly, the 
appropriate actions should be undertaken to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to VA.

In addition, the Board notes that in June 2003, the veteran 
was afforded a VA examination.  This evidence has not been 
afforded initial review by the agency of original 
jurisdiction.  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the veteran's waiver.  Thus, the new 
evidence which has been added to the veteran's case must be 
referred for that review.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  Upon completion of the requested 
actions, the issue on appeal should be 
reconsidered taking into consideration 
the additional evidence of record.  
Thereafter, if any claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

